DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Upon review of Applicant's amendments filed on December 16, 2021, the rejections set forth in the Office Action mailed on March 16, 2021 have been withdrawn. However, these amendments introduced new 35 U.S.C. 101 and 112 issues, please see below for current rejections.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 2-5 are rejected under 35 U.S.C. 101 because the claims are directed to neither a process nor a machine, but rather embraces or overlaps two different statutory classes of invention set forth in 35 USC 101 which is drafted so as to set forth the statutory classes of invention in the alternative only. Id at 1551. In Ex parte Lyell, 17USPQ2d 1548 (Bd. Pat. App. & Inter. 1990). Claim 2 is an independent claim in which the preamble appears to be directed to an apparatus (a device for manufacturing a thin-walled tubular part). However, claim 2 also provides for a method of manufacturing the thin-walled tubular part with the device “the device manufacturing the thin-walled tubular part according to a method comprising: analyzing…” 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 16 recites: “the internal support pressure of the blank” – it is not clear if this is meant to refer to the “internal pressure for a forming process” set forth on line 4 of this claim or an additional pressure is being set forth.
Claim 1, line 23 recites: “keeping the die closed after the forming process is completed” – since “the forming process” was not positively recited as actually occurring - it is unclear at what point in the method is being referred to in this step. Claim 1 already recites a step of “determining an internal support pressure for a forming process” and a step of “calculating a cavity volume of a blank and a chance in the cavity volume during the forming process” – however “the forming process” has not been defined. 
Claim 2 is an independent claim directed to an apparatus (a device for manufacturing a thin-walled tubular part). However, claim 2 also provides for a method of manufacturing the thin-walled tubular part with the device “the device manufacturing the thin-walled tubular part 
Claim 2, lines 19-20 recites: “filling the gas medium into the blank such that an internal support pressure of the blank reaches the internal support pressure of the blank” – it is not clear if this is meant to refer to the “an internal support pressure for a forming process” set forth on line 10 of this claim or an additional pressure is being set forth.
Claim 2, line 26 recites: “keeping the die closed after the forming process is completed” – since “the forming process” was not positively recited as actually occurring - it is unclear at what point in the method is being referred to in this step. Claim 2 already recites a step of “determining an internal support pressure for a forming process” and a step of “calculating a cavity volume of a blank and a chance in the cavity volume during the forming process” – however the metes and bounds of  “the forming process” have not been clearly defined. 
Examiner notes that no art has been applied to claims 2-5 because “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.” See MPEP 2173.06.II  and 101 and 112 rejections above for details.


Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TERESA M EKIERT/Primary Examiner, Art Unit 3725